___________

                                    No. 96-1353
                                    ___________

Michael G. Branch,                      *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *   Appeal from the United States
Gary Grimes, Sheriff, Sebastian         *   District Court for the
County Detention Center;                *   Western District of Arkansas
Alan Marx, Night Shift                  *
Supervisor and Jailer,                  *   {UNPUBLISHED}
Sebastian County Detention              *
Center,                                 *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     November 8, 1996

                           Filed:   November 15, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Michael G. Branch appeals from a final judgment of the District
Court1 for the Western District of Arkansas granting defendants judgment
following a trial in this 42 U.S.C. § 1983 action.          We have carefully
reviewed the record, including the trial transcript, and we affirm on the
basis of the district court's opinion.       See 8th Cir. R. 47B.




      1
       The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-